 C.MALONE TRUCKING, INC.419port to delegate to incumbents of the three job categories under dis-cussion authority to exercise allegedly supervisory functions.Inaddition, the record contains testimony, conclusory in form, that mem-bers of these three job categories responsibly direct the work of em-ployees and use independent judgment in the performance of suchwork. Such evidence does not, in our opinion, warrant a finding thatthese three job categories are supervisory within the meaning of Sec-tion 2 (11) of the Act, where, as here, the authority which is, in fact,exercised is minor in degree 8 and relates to routine matters.6We findthat the inspector head takeoff men, the kiln men, and the warehouseleadmen are not supervisors within the meaning of the Act.Accord-ingly, we have included them in the unit.On the basis of the foregoing, we find that the following employeesconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sGrand Rapids, Michigan, plant, including inspector and head take-off employees, kiln men, and warehouse leadmen, but excluding officeclerical employees, machinemen, the maintenance lead mechanic, test-ers, guards, watchmen, professional and administrative employees,and all supervisors as defined in the Act.'[Text of Direction of Election omitted from publication.]'United StatesGypeum Company,118 NLRB 20,at p. 25.West Virginia Pulp and Paper Company,122 NLRB 738.4With the exception of the five disputed classifications discussed herein, the unit is inaccord with the agreement of the parties.C.Malone Trucking,Inc.andLocal 25, International Brother-hood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica.Case No. 1-CA-2411. August 11, 1959DECISION AND ORDEROn April 30, 1959, Trial Examiner Louis Plost issued his Interme-diateReport in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action as set forth in the copy of the Interme-diate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.The124 NLRB No. 48. 420DECISIONS OF NATIONAL 'LABOR i RELATIONS BOARDrulings are hereby' affirmed.The Board- has considered the Interme-diate, Report, the exceptions, and the entire record in the case,' andhereby adopts the Trial Examiner's findings, conclusions, and recom-mendations.ORDERUpon. the entire record in, the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board orders that the C. Malone Trucking, Inc. Waltham,Massachusetts, its officers, agents, successors, and assigns, shall :1.Cease and desist.from the following:(a)Discouraging membership in Local 25, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, ,by discriminatorily dis-charging any of its employees, or by discriminating in any othermanner in regard to their hire or tenure of employment or any term orcondition 'of employment.(.b),Interrogating employees concerning their, membership in, oractivities on behalf' of, Local, 25,' International Brotherhood' ofTeamsters, Chauffeurs,. Warehousemen and Helpers of America, orany other labor organization in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(c) In any other manner, interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Local'25, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any and all such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized by Section 8 (a) (3) of the Act 22.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :.(a)Offer to Edward R. Beechim and John F. Crispo immediateand full reinstatement to their former or substantially similar posi-tionswithout prejudice to their seniority or other rights andprivileges.(b)Make whole said Edward R. Beechim and John F. Crispo inthe manner set forth in the section of the Intermediate Report en-titled "The Remedy" for any loss of pay they may have suffered byreason of the Respondent's discrimination against them.1Respondent's request for oral argument is 'denied because the record and the excep-tions adequately present the issues and the positions of the parties.2N.L.R.B. v. Entwistle Mfg.Co., 120 F. 2d 532 (C.A. 4). C.MALONE TRUCKING, INC.421(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, timecards, personnel records and reports, and all other rec-ords necessary to analyze and determine the amount of back pay due.(d)Post at its terminal plant in Waltham, Massachusetts, copiesof the notice attached hereto marked "Appendix A." 3 Copies of thesaid notice to be furnished by the Regional Director of the First Re-gion shall, after being duly signed by an authorized representative ofthe Respondent, be posted by the Respondent immediately upon re-ceipt thereof and maintained by it for 60 consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby other material.(e)Notify the Regional Director for the First Region in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply therewith.e In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words, "Pursuant to a Decision and Order"the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing anOrder."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Local 25, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization by discrimi-natorily discharging any of our employees or in any other mannerdiscriminating against them in regard to their hire or tenure ofemployment or any other term or condition of employment.WE WILL NOT interrogate our employees concerning their mem-bership in, or activities on behalf of, Local 25, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or any other labor organization in a mannerconstituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self -organi-zation, to form labor organizations, to join or assist Local 25,International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organization, tobargain collectively through representatives of their own choos- 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, and to refrainfrom any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized bySection 8 (a) (3) of the Act.WE WILL offer to Edward R. Beechim and John F. Crispo im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make them wholefor any loss of pay suffered as a result of the discrimination.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named union or anyother labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employmentagainst any employee because of membership in, or activity on behalfof, any such labor organization.C. MALONE TRUCKING, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice .must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEIthaving been charged on December 23, 1957, by Local 25, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America(Charging Party or Union), that C. Malone Trucking, Inc. (herein called Respond-ent) has been engaging in and is engaging in unfair labor practices affecting com-merce as set forth and defined in the National Labor Relations Act, as amended(herein called the Act), the General Counsel of the National Labor Relations Board(herein called the Board) by the Regional Director for the Board's First Region,on May 8, 1958, issued a complaint and notice of hearing pursuant to the provisionsof the Act and the Board's Rules and Regulations.The complaint alleged in substance that in violation of Section 8(a)(3) of theAct the Respondent discriminatorily discharged Employees Edward Beechim andJohn F. Crispo, and that in violation of Section 8(a)(1) of the Act the Respondent"threatened its employees with economic reprisals because of their membership inand assistance to the Union, and interrogated its employees concerning their unionaffiliations for the purpose of discouraging membership in or assistance to the Union."The answer denied that the Respondent had engaged in any unfair labor practicesas alleged, admitted that it had discharged Beechim and Crispo, but averred that thedischarges were for cause.Pursuant to notice, a hearing was held on October 1 and 2, 1958, before LouisPlost, the duly designated Trial Examiner, at Boston, Massachusetts.'Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:'This report was delayed by the fact that the Trial Examiner was hospitalized De-cember 1, 1958, and not permitted to resume work until April 2, 1959. C.MALONE TRUCKING, INC.FINDINGS OF FACT4231.THE BUSINESS OF THE RESPONDENTThe Respondent is, and has been at all times material herein, a corporation dulyorganized under and existing by virtue of the laws of the Commonwealth of Massa-chusetts and has maintained its principal office and place of business in Waltham,Massachusetts, and is now and continuously has been engaged as a common carrierin the transportation of freight.During the year preceding the charge, theRespondent, in the course and conduct of its business, received in excess of $150,000for services rendered in transporting freight from its Waltham Terminal to points;outside the Commonwealth of Massachusetts.II.THE LABOR ORGANIZATION INVOLVEDLocal 25, International Brotherhood of Teamsters, Chauffeurs,Warehousemen:and Helpers of America, is a labor organization within the meaning of Section 2(5>of the Act.III.THE UNFAIR LABOR PRACTICESA. The discriminatory discharge of Edward R. Beechim-Edward R. Beechim testified without contradiction that after approximately 21/1 .years of steady employment by the Respondent as a truckdriver he was dischargedSeptember 22, 1957.Beechim further testified that at the time he started work with the Respondent, itsemployees were represented by "the A.F.L. Teamsters," which was succeeded byan unaffiliated organization of the Respondent's employees called "Watch CityIndependent Chauffeurs, Helpers and Warehouse Union," which organization he'joined at its formation; that some time in September 1957, at a time Watch Cityrepresented the Respondent's employees under a collective-bargaining contract, he(Beechim) asked the Charging Party (Local 25, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America) to make an organizational'effort among his fellow employees.Beechim's testimony shows that his interest in supplanting Watch City was notdue to any rush of altruism but stemmed entirely from Watch City's failure tosatisfactorily process a grievance he had regarding 2 hours' pay.At any event,,according to Beechim, he together with fellow employee John Crispo, contactedJames Feeney, the Charging Party's business agent some time in September 1957,who furnished them with application cards to distribute among their fellow employees;:that thereafter he and Crispo solicited and obtained signatures to these cards; thathe (Beechim) obtained the signature of John Cardillo to one of the cards, Cardillo,being one of the Respondent's foremen and also the brother-in-law of PresidentMalone's brother; that during September (before his discharge) various organiza=tionalmeeting were held by the Respondent's employees, one of these held "abouta week or a week and a half" before his discharge 2 at the office of the ChargingParty being attended by Foreman Cardillo.CharlesMalone, the Respondent's president, hereinbefore referred to, admittedthat in September 1957 John Cardillo was one of the Respondent's foremen, beingalso a brother-in-law of PresidentMalone's brother, also an employee of theRespondent.Beechim further testified that he took an active part in the Charging Party's effotto organize the Respondent's employees, urging the selection of the Charging Party,.distributing cards and obtaining signatures.William Pooler testified credibly that in September 1957 he was employed as atruckdriver by the Respondent; that he signed an application card for the ChargingParty at Beechim's request; that he attended the meeting of the Respondent's em-ployees in the Charging Party's office; that after this meeting President Malone"asked me what the story was on the union"; that the day following the meeting inthe Union's office, the Respondent's dispatcher, asked him "what happened at themeeting."Pooler could not fix the date of the meeting in the Charging Party'soffice.Charles A. Withrow testified that he attended a meeting of the Respondent'semployees held by the Charging Party for the purpose of obtaining members, how-ever, he could not fix its date; that thereafter President Malone asked him "if unioncards had been handed out" and if he had signed one; that he replied he did notknow if cards had been distributed and that he had not signed a card.2 The record disclosesthat Beechim was discharged September 25, 1957. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDPresidentMalone testified that he had. no knowledge of any employee activity inbehalf of the Charging Party prior to September 26, 1957, the day after Beechim'sdischarge, when he received a letter (dated September 26) from the Board's RegionalOffice informing him that the Charging Party had filed a petition seeking Boardcertification as the bargaining representative of the Respondent's employees.Malone admitted on cross-examination that James S. Feeney, the Charging Party'sbusiness agent, called at his office and requested recognition.However he testified:Mr. Feeney was out at my office; but I do not recall whether it was beforethis letter or after. I believe it was after this letter. I am not quite sure.Q. Now, at that time that Mr. Feeney was out at your office, he asked youto recognize his union as the bargaining agent for your employees, isn't thatcorrect?A. That's right, he asked me, yes.On redirect examination Malone changed the date of his first seeing Feeneyto October 21.Business Agent Feeney testified he called on Malone prior to September 26, 1957.Inasmuch as it would have been necessary for the Charging Party to requestrecognition of the Respondentbeforefiling a petition for certification it is reasonableto credit Feeney's testimony.From the fact that Foreman Cardillo had actual knowledge of the employees'efforts to supplant Watch City by the Charging Party (which knowledge must beconstructively imputed to the Respondent)beforeSeptember 26, and from theundisputed testimony of Pooler and Withrow, as herein found, it becomes quite.clear that PresidentMalone also hadactualknowledge of the employees' unionactivitypriorto September 26, and therefore the Trial Examiner does not creditMalone's testimony to the effect that he had no knowledge of such union activityof his employees prior to receiving the notice from the Regional Office and there-fore finds on the entire record that prior to September 26, 1957, the Respondentknew of its employees' activities on behalf of the Charging Party.PresidentMalone further testified that: On September 11, 1957, Beechim madea trip to points in Rhode Island consuming 111/2 hours; the trip should have taken8 hours; and he called Beechim to his office the following night, told Beechim hehad wasted time and was given an explanation for the delay which he refused tobelieve.Malone testified further that: On September 17 Beechim took 121/2 hours for atrip which should have taken 6 or 7 hours; on September 24 Beechim took 31hourson a trip that should have taken 2 hours; and on September 25 took 81/2 hours fora trip that should have taken only 4 hours.Malone further testified that in the afternoon of September 25:Well, I called him in my office and told him that he was not making time,and eight and a half hours is too much time to deliver three stops.He further testified:TRIAL EXAMINER. What did he say?The WITNESS: He says, oh, no, oh, no, he says.Q. (By Mr. Daniels.)What else did he say?A. I didn't give him a chance to say anything else.Q. You mean that was it?A. I just told the bookkeeper to make out his money and he says he wouldn'tleave until he saw the steward. I says that is okay with me.Malone sought to show that Beechim was an unsatisfactory employee at all times,testifying as follows:Q. Now, Mr. Malone, that happened on the 25th of September.Had youhad any previous occasions to question Mr. Beechim regarding the time that hespent on jobs?A. I had him in my office about an average of every three weeks for differentthings.That during the last year of Beechim's employment (Beechim was employed steadilyby the Respondent for 21h years) he received 20 to 25 complaints regardingBeechim's work; that on each occasion he spoke to Beechim regarding the derelic-committee of three men." probably "seven or eight times, ten times."Malone then modified his former testimony that he spoke to Beechim regardinghis derelictions 20 or 25 times to "be 8 or 10 conversations" on 20 or more complaints. C.MALONE TRUCKING, INC.425According to Malone during 1957 the Respondent found it necessary to dischargethree truckdrivers.He testified as follows:TRIAL EXAMINER: And during that period that you fired those three men,that was the period in which you talked to Beechim eight times about the 25derelictions he had had and didn't fire him, is that right?The WrrrEss. Right.Clearly the "20 or more" complaints did not enter into Beechim's discharge asa cause thereof.Beechim testified that prior to his discharge, he had been criticized by managementon but one occasion during his entire 21year employment by the Respondent,this being about a year prior to his discharge.He frankly testified:Q. Had Mr. Malone ever called you down or reprimanded you for anythingthat you had done prior to the time. . . .A. Yes, he had.Q. For what?A. I don't recall, but I got a good one about a year before I got through.Q.Was that because you were taking too much time?.A. No, it wasn't; but I don't remember what it was, I know he did.According to Beechim, he left the Respondent's terminal his last day of employ-ment on a delivery trip requiring several stops; at his second stop he was delayed for45 minutes but reported to Dispatcher Rizzo, in compliance with a standing orderrequiring a telephoned report after the first 15 minutes delay and was told to waitand make the delivery; a later stop was again delayed because of trucks waitingahead of his and so reported to Rizzo by telephone who told him to wait; that thedelay became "an hour or an hour and a half"; and when he had made the deliveryhe again called Rizzo and was told to return.Upon his return he was called toPresidentMalone's office; Malone accused him of taking too much time in makinghis deliveries, using the report Beechim had made for the day as his evidence; he(Beechim) then told Malone to call the customers to verify Beechim's explanationbut Malone did not do so but "told the bookkeeper to make up my money."Beechim further testified that "maybe a week" before his discharge he spent 11V2hours on a trip to Cranton, being delayed at the delivery point for 6 or 7 hours;that he telephoned to Dispatcher Rizzo twice during the time giving the reason forthe delay and that upon his return was asked "what the story was" by Rizzo.Rizzo was not called by the Respondent.Upon the entire record, the evidence considered as a whole, and from his observa-tion of the witnesses the Trial Examiner is not persuaded that the reasons advancedby the Respondent for Beechim's discharge are the real reasons therefor but isconvinced that the advanced reasons were merely a pretext on the part of theRespondent.The Trial Examiner therefore finds that on September 25, 1957, theRespondent discharged Edward R. Beechim because of his activities on behalf ofthe Charging Party.B. The discriminatory discharge of John F. CrispoPursuantto anorder duly made by the Regional Director for the Board's FirstRegion, the deposition of John F. Crispo was taken in Los Angeles, California, onAugust 27, 1958.The General Counsel and the Respondent were represented bycounsel who noted various objections on the record which have been considered bythe Trial Examiner.In his deposition John F. Crispo testified that he was employed as a truckdriverby the Respondent from the last week in May until November 18, 1957; that whileso employed he joined "Watch City Union" which represented the Respondent'sdrivers under a contract; that sometime in September 1957, he and Beechim ob-tained the signatures of 15 of their fellow employees to "application cards" for theCharging Party which Beechim and he had asked to attempt to supplant WatchCity; that ore of those signing a card was Foreman Cardillo.According to Crispo, some time in September, during a conversation regarding"other matters," President Malone told him that "he had just let him [Beechim] go."Crispo testified thatsometimebetween October 10 and 21, the members of WatchCity voted to dissolve the organization; thatbeforethismeeting President Malonecalled him to his office and asked if he knew anything about the. applications beingdistributed by the Charging Party, to which he replied that he did not and deniedbeing approached by anyone with such a request, telling Malone that as "bottomman on the seniority list" he had nothing to gain bysigning anapplication; that 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDMalone told him "You'd be smart to stay with the Independent."The entire con-versation lasted some 10 minutes.Crispo further testified that after the members of Watch City voted to disbandthe organization, fixing the time as "about a week before" his discharge, PresidentMalone called Crispo to his office where according to Crispo:Well, he called me in, and he says, "What kind of stuff are you trying to pulloff here?"He says, "You said that you didn't sign an application and thatyou had nothing to gain by it."He says, "Then you go down to the meeting,"he said, "and you shoot off your mouth about better conditions, and for Local25."He said, "I just can't understand it."According to Crispo, he then told Malone he joined the Charging Party in order toprotect his job.He further testified that Malone then told him if the ChargingParty was selected by the employees that he would "have to sell my place."Malonedenied making this statement.Crispo further testified that he told Malone that Beechim had been discharged andnot given a reason therefor, Malone replying that "he gave Beechim his reason."Crispo testified that on November 18, 1957, he reported for work at 7 a.m.,worked until 10 a.m. and was then told by Dispatcher Rizzo "that was all fortoday"; that at 6 p.m. he telephoned Rizzo regarding work for the next day andwas told "there will be nothing for you tomorrow"; however, the next morningCrispo came to the Respondent's yard and observed two drivers of lesser senioritythan himself working; that he asked Rizzo the reason, was given an obviously falseexcuse and told by the dispatcher that he "would have to see Mr. Malone" whowould not be in until 10:30 a.m.; that:I called him [Malone] on the phone Tuesday night at 6:00 o'clock; that wasNovember 19th, and that's when Mr. Malone told me that there would benothing for me, and he repeated himself, repeated there would be nothing forme, no work at all.Q. Is that all that Mr. Malonesaid,that there just wouldn't be any morework for you?A. That's all.Crispo testified thereafter he was never given work nor any reason for theRespondent's failure to do so.According to Crispo during his entire employment with the Respondent he wasinvolved in no accidents nor had Rizzo or Malone "said a word to me about havingan accident," nor had -there been any complaint regarding his work.President Malone testified that the Respondent had and maintained a rule requir-ing alldrivers to promptly report any accidents; that on November 15, Crispo wasinvolved in an accident damaging a piece of the Respondent's equipment which hedid not report; according to Malone he personally saw Crispo hit a trailerstandingin the Container Corporation's yard.Malone testified:We, I saw him hit the trailer when the trailer was brought into the yard. Isays to my brother, I went in the office, I said to my brother, "Go down andtake a picture of that trailer down there," and Rizzo and I went down there.Contrary to Crispo's deposition that Malone merely told him in a telephone conver-sation "there would be nothing for me" and that neither he nor Rizzo accused himof "having an accident," which in fact he did not have; Malone further testified:Q.Will you explain your reason for waiting -three days?A. I waited to see if the man was going to report the accident.The firstnight he pulled in, the first day I saw him, and he never said a word; and thenext day he never said a word, so on the third day I called him into my officeand I asked him why he didn't report hitting that trailer; and he just stoodthere and said nothing. I says, "Crispo," I says, "why didn't you report thistrailer that you hit it?You know that we want these accidents reported," Isaid, "You have heard me talk to the whole organization that, if you don'treport an accident, you stand to be fired.What are you trying to do?"Andhe still wouldn't say nothing, so I says, "Well, that's the story, here it is, thatiswhat we decided upon, and that is a standing order thata manthat doesnot report an accident is automatically discharged."Q. And did you discharge him on that day?A. Yes, sir.On cross-examination Malone testified that at 4:30 p.m. of November 15, froma window in the second floor of a building of the Container Corporation he sawCrispo hit a trailer as he backed into the yard; that he was the only witness to the C.MALONE TRUCKING, INC.427accident; that he said nothing to Crispo regarding the incident at that time or atany time until he discharged Crispo.Regarding the damage to the equipmentMalone testified, "it wasn't serious, it wasn't too serious.probably $75."Malone testified that the picture, which was admitted without objection, was takenthe day after the accident.He testified he showed the picture to Crispo at thetime he was discharged but admitted that he did not show the photograph to theBoard's field examiner who called on him in connection with his investigationbecause "he never asked for it."Rizzo was not called by the Respondent, nor was President Malone's brother whoallegedly took the photograph, nor were any receipted bills or other evidence intro-duced to show the repair of the alleged damage.The Trial Examiner did not have the advantage of observing Crispo while testi-fying;however,Malone's testimony did not have the ring of truth, the TrialExaminer being left with the impression on the entire record and from his observa-tion of Malone that Malone's testimony regarding an unreported accident in whichCrispo was involved on November 15, 1957, as well as Malone's account of hisdischarge of Crispo on November 18, is not factual.The Trial Examiner therefore credits John F. Crispo as against President CharlesMalone and finds that the Respondent discharged John F. Crispo on November 18,1957, not because he failed to report an accident but because of his membership in,and activities on behalf of, the Charging Party.Concluding FindingsOn all the evidence considered as a whole and from his observation of thewitnesses, the Trial Examiner finds that by the discharge of Edward R. Beechimon September 25, 1957, and John F. Crispo on November 18, 1957, as hereinfound, the Respondent did discriminate and is discriminating in regard to the hireand tenure and ,terms and conditions of employment of the employees named abovethereby discouraging membership in a labor union and thereby did engage in andis engaging in unfair labor practices within the meaning of Section 8(a)(3) of theAct.The Trial Examiner further finds that by President Charles Malone's interrogationof employeeWilliam Pooler;Malone's interrogation of employee Charles A.Withrow, and his interrogation of Employee John F. Crispo, all as herein found,and by the discharge of Beechim and Crispo the Respondent did interfere with,restrain, and coerce and is interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act and thereby didengage in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe Respondent's activities, set forth in section III, above, occurring in connec-tion with the Respondent's operations described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain, unfair labor practicesitwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent has discriminated in regard to the hire andtenure of employment of Edward R. Beechim and John F. Crispo it will be recom-mended that the Respondent offer them immediate and full reinstatement to theirformer or substantially equivalent positions, without prejudice to their seniority orother rights and privileges, and that each be made whole for any loss of pay hemay have suffered by reason of the discrimination, by payment to him of a sum ofmoney equal to that which he would normally have earned as wages from the dateof the discrimnation to the date of the Respondent's offer of reinstatement, less hisnet earnings during such period .3The back pay shall be computed in the mannerestablished by the Board,4 and the Respondent shall make available to the Boardits payroll and other records to facilitate the checking of amounts due.8 Crossett Lumber Company,8 NLRB 440.6F.W. Woolworth Company,90 NLRB 289. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basisof the foregoing findings of fact and upon the entire record inthe case, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.The Respondent, C. Malone Trucking, Inc.,Waltham,Massachusetts, isengaged in commerce within the meaning of the Act.2.Local 25, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (Charging Party) is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discriminating in the hire and tenure of employment of Edward R.Beechim and John F. Crispo, the Respondent has engagedin and is engaging inunfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By such discrimination and by interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from .publication.]Park Plaza Amusement CompanyandInternational Union ofElectrical,Radio and Machine Workers,AFL-CIO,Petitioner.Case No. .32-RC-1224.August 11, 1959DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andFanning].Upon the entire record in this case, the Board finds :The Employer, a Tennessee corporation operates a bowling alleyand billiards establishment in Memphis, Tennessee, and in 1958, hada gross business of approximately $300,000, of which only a nominalamount was received from out of the State of Tennessee. Thus, theEmployer on the above basis fails to meet our current jurisdictionalstandards for retail establishments.'However, the Petitioner contends that the Employer and anothercorporation, Malco Theatres, Inc.,' are integrated enterprises so as toconstitute a single employer for the purposes of the Act.M. A.Lightman, Jr., is president of Maoco and of the Employer and four1 Carolina Supptiea and CementCo.,122 NLRB 88. Cf.Magic Mountain,Inc.,123NLRB 1170.2Malco Theatres,Inc.,a Tennesseecorporationowns or controls approximately 45theatresIn various States and does a gross volume of business in excess of $500,000yearly.124 NLRB No. 53.